UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6722



JAN F. BECKER,

                  Petitioner - Appellant,

          v.


HUDSON, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:07-cv-00156-FPS-JSK)


Submitted:   July 31, 2008                  Decided:   August 11, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jan F. Becker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jan F. Becker seeks to appeal the district court’s order

transferring his 28 U.S.C. § 2254 (2000) petition to the United

States District Court for the Northern District of Ohio, the

district in which Becker was convicted and is incarcerated.   This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order Becker seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal for lack of jurisdiction.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         DISMISSED




                               - 2 -